Pettit, C. J.
Appellee brought suit against the appellant to recover for killing stock by its train of locomotive and cars. Trial by the court, finding and judgment for the appellee, and appeal to this court.
The only question presented for our consideration is, the correctness of the finding and judgment of the court below, on the evidence, all of which is in the record. The evidence may be said .to be conflicting, but it is nearly all in favor of the action of the court, and so far from the court’s having committed an error, it clearly did right in its finding and judgment.
Judgment affirmed, with five per cent, damages and costs.